Kupferman, J. P.,
dissents in a memorandum as follows: The defendant not having taken the stand, the Sandoval ruling cannot be called in question. (See, Luce v United States, 469 US _, 105 S Ct 460.)
As to the evidence, it was made clear, as the complainant testified, that the defendant had two front teeth missing. While the popular song is to the effect “All I Want For Christmas Is My Two Front Teeth”, and it is now into the new year, this vacuum can make a lasting impression. Witness the memory of the missing front teeth of the heavyweight boxer, Leon Spinks.
*630It cannot be said that the complainant did not suffer “substantial pain.” (Penal Law § 10.00 [9].)
I would affirm.